DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application and Preliminary Amendment filed on 10/29/2019.
Claims 4-6, 11, and 15-17 have been amended, and claims 21-36 have been canceled.  Currently, claims 1-20 are pending.

Priority

This application is a national stage entry of International Application PCT/US2018/029834 filed on 04/27/2018, which claims priority from Provisional Patent Application No. 62/492,154 filed 04/29/2017.  Since the provisional application provides sufficient support for the claimed invention of this application as requirements under 35 U.S.C §112(a) or (pre-AIA ) 35 U.S.C. §112, first paragraph, the effective filing date of this claimed invention is 04/29/2017.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 10/29/2019, 01/22/2021, 02/10/2021, 04/20/2021, 05/28/2021, 10/13/2021 and 01/24/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps tied to one or more processors, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for processing and responding to a received query is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claims 6, 11 and 17 are objected to because of the following informalities:  

Regarding claim 6, the claim should be ended with a period (.).

Regarding claim 11, this claim should be ended with a period (.).

Regarding claim 17, the end of line 4 should include a punctuation mark (e.g., a comma or semicolon).

Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10 and 17-20 (effective filing date 04/29/2017) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012).

As to claim 1, Collins-Thompson et al. teaches:
“A method implemented by one or more processors” (see Collins-Thompson et al., Abstract and Fig. 1), comprising:
“receiving an original query, the original query generated based on user interface input of a user via a client device” (see Collins-Thompson et al., [0031] for receiving a search query from a user; also see [0096]);
“applying tokens of the original query as input to a trained generative model” (see Collins-Thompson et al., [0031] for using model 112 to transform the original search query into one or more query alterations (i.e., alternative version of the search query); also see [0043] and [0095] wherein each search query includes one or more query components/tokens);
“generating at least one variant of the original query based on application of tokens of the original query to the trained generative model” (see Collins-Thompson et al., [0031] for using model 112 to transform the original search query into one or more query alterations (i.e., alternative version of the search query), wherein each query alteration is interpreted as a variant of the original query as recited; also see [0088] and [0096]);
“generating an output based on at least one of: the at least one variant, and at least one search system response to the at least one variant” (see Collins-Thompson et al., [0031] for using the query alteration(s) to perform a search over a search index to generate search results (i.e., output); also see [0096] for generating recommended alteration(s) and presenting/outputting the recommended alteration alteration(s) to the user); and
“providing, in response to the original query, the output for presentation via the client device” (see Collins-Thompson et al., [0031] for providing the search results to the user; also see [0096]).

As to claim 2, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“applying, as part of the input to the trained generative model, one or more attributes associated with the user” (see Collins-Thompson et al., [0056]-[0057] wherein the model of the context-aware query alteration (CAQA) module transforms the search query to generate/output recommended alterations (i.e., alternative version(s) of the search query) based on the search query and context condition/information associated with the search query, wherein the context condition can derive from any type of user profile information associated with the person who is currently performing the search, wherein each type of user profile information can be interpreted as an attribute associated with the user as recited).

As to claim 3, this claim is rejected based on the same argument as above to reject claim 2 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“generating at least one variant of the original query based on the one or more attributes to the trained generative model” (see Collins-Thompson et al., [0056]-[0057] wherein the model of the context-aware query alteration (CAQA) module transforms the search query to generate/output recommended alterations (i.e., alternative version(s) of the search query) based on the search query and context condition/information associated with the search query, wherein the context condition can derive from any type of user profile information associated with the person who is currently performing the search).

As to claim 6, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“determining a predicted task for the user” (see Collins-Thompson et al., [0046]-[0047] for determining the context condition “Ski”, wherein the context condition “Ski” can be interpreted as a predicted task for the user as recited);
“applying, as input to the trained generative model:
one or more task attributes of the predicted task for the user; and 
wherein generating at least one variant of the original query is based on application of the one or more task attributes to the trained generative model” (see Collins-Thompson et al., [0088] for generating candidate alterations for a search query (i.e., variants of the original query) based on context condition information and features associated with the search query; also see [0043] and [0047] for example of a query wherein query component “Ski” represents a context condition or task associated with a user; and wherein query components “Cabin”  or “Rentals” can be interpreted as attributes associated with the context condition as predicted task associated with the user as recited). 

As to claim 7, this claim is rejected based on the same argument as above to reject claim 6 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“wherein determining the predicted task of the user is based on one or more interactions with the user via the client device or an additional client device” (see Collins-Thompson et al., [0042] for identifying user task/activity based on user inputs (e.g., inputting a search query)).

As to claim 10, this claim is rejected based on the same argument as above to reject claim 6 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“generating a training instance that includes training instance input and training instance output” (see Collins-Thompson et al., [0033] for training the model 112 of the model generation module based on training data including query reformulation information and preference information),
“the training instance input including: first query tokens of a first query, and a task attribute” (see Collins-Thompson et al., [0033] and [0039] for query transformation information including a first search query (i.e, training input), which further includes or associates with a context condition; also see [0047] wherein a context condition can be a task (e.g., “Ski”)),
“the training instance output including: second query tokens of a second query” (see Collins-Thompson et al., [0033] and [0037]-[0038] for query transformation information including a second, reformulated search query (i.e, training output));
“wherein the training instance is generated with the task attribute as training instance input based on determining that a past submission of the first query, followed by a past submission of the second query, is associated with the predicted task” (see Collins-Thompson et al., [0033] and [0037]-[0038] for identifying and tagging query formulation information based on user search behavior (e.g., series of queries submitted); and
“training the generative model based on the generated training instance” (see Collins-Thompson et al., [0038] for using tagged query reformulation information (e.g., labeled reformulated queries) to train/generate the model).

As to claim 17, this claim is rejected based on the same argument as above to reject claim 1 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“generating the variant of the query comprises producing the variant based on learned parameters of the trained generative model” (see Collins-Thompson et al., [0047]-[0050] wherein a query can be transformed to another alternative query based on features and/or rules learned/associated with the model of the model generation module; also see [0088]);
“the method further comprising applying additional input to the trained generative model, the additional input comprising at least one of: the tokens of the original query, and variant tokens of the variant of the original query” (see Collins-Thompson et al., [0031] for receiving a search query (i.e., input) by a model);
“generating an additional variant of the original query over the trained generative model based on the additional input, wherein the additional variant varies from the variant and the original query, and wherein generating the additional variant of the original query comprises producing the additional variant based on the learned parameters of the trained generative model” (see Collins-Thompson et al., [0031] and [0088] for generating query alterations based on matching query components/tokens of the inputted search query to features/rules learned by the model, wherein each query alterations can be interpreted as equivalent to an additional variant as recited);
“determining an additional variant response for the additional variant of the original query based on submission of the additional variant of the original query to the search system” (see Collins-Thompson et al., [0031] and [0096] for forwarding the query alterations to the search functionality to generate search results (i.e., an additional variant response));
“generating an output based on at least one of: the variant response, and the additional variant response” (see Collins-Thompson et al., [0031] and [0096] for forwarding the query alterations to the search functionality to generate search result (i.e., output) or presenting the query alterations (i.e., output) to the user); and
“providing, in response to the original query, the output for presentation via the client device” (see Collins-Thompson et al., [0031] for providing search results to the user; also see [0096] for presenting the recommended alterations to the user).

As to claim 18, this claim is rejected based on the same argument as above to reject claim 17 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“wherein the trained generative model is trained to generate multiple types of query variants, and wherein the variant is a first type of the multiple types of query variants and the additional variant is a second type of the multiple types of query variants” (see Collins-Thompson et al., [0040] for using the model 112 to identify/generate zero, one, or more candidate alterations, wherein each alteration can be interpreted as a type of query variants as broadly recited).

As to claim 19, this claim is rejected based on the same argument as above to reject claim 18 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“wherein the first type is one of: an equivalent query, a follow-up query, a generalization query, a canonicalization query, an entailment query, a specification query, a clarification query, and a language translation query; and wherein the second type is another one of: the equivalent query, the follow-up query, the generalization query, the canonicalization query, the entailment query, the specification query, the clarification query, and the language translation query” (see Collins-Thompson et al., [0057], [0082]-[0083] and Fig. 10 wherein a query can be transformed to another version based on transformation rules associated with context conditions, wherein context conditions can include any type of user profile information; based on transformation rules, different types of query alterations can be generated based on an original query, wherein a query alteration can be interpreted as an equivalent query when a term is replaced by another term with similar meaning, or a query alteration can be interpreted as a clarification query when a term is replaced by a commonly-used term with similar meaning).

As to claim 20, this claim is rejected based on the same argument as above to reject claim 18 and is similarly rejected including the following:
Collins-Thompson et al. teaches:
“wherein the variant is generated over the trained generative model as the first type based on a first type value being applied as part of the input to the trained generative model, and wherein the additional variant is generated over the trained generative model as the second type based on a second type value being applied as part of the additional input to the trained generative model” (see Collins-Thompson et al., [0040] for using the model 112 to identify/generate zero, one, or more candidate alterations, wherein each alteration can be interpreted as a type of query variants as broadly recited; also see [0057] and [0088] for generating candidate alterations (i.e., the variant or the additional variant) based on matching of query components to different features/context conditions associated with the model, wherein each matching value can be interpreted as a first type value or a second type value as recited; also see [0054]-[0055]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5 (effective filing date 04/29/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Angelo et al. (WO 2007/005431, Publication date 01/11/2007).

As to claim 4, Collins-Thompson et al. teaches all limitations as recited in claim 2 including inputting to the trained model one or more attributes associated with a user (see Collins-Thompson et al., [0056]-[0057] for using the model of the CAQA module to generate recommended alterations (i.e., alternative versions of the search query) based on context condition including any type of user profile information (i.e., user attributes)).
However, Collins-Thompson et al. does not explicitly teach:
“wherein the one or more attributes include one or more of: a location of the user, a task currently engaged in by the user, and weather at the location of the user”.
On the other hand, Angelo et al. teaches:
“wherein the one or more attributes include one or more of: a location of the user, a task currently engaged in by the user, and weather at the location of the user” (see Angelo et al., [page 4, lines 4-6] wherein user information may include geographical information associated with the user (i.e., location of the user)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Angelo et al.'s teaching of specific information/attributes associated with a user to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Collins-Thompson et al., [0057] that its model can use context condition associated with any type of user profile information.  In addition, both of the references (Collins-Thompson et al. and Angelo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for processing a search query to provide search results.  This close relation between both of the references highly suggests an expectation of success when combined.
 
As to claim 5, Collins-Thompson et al. teaches all limitations as recited in claim 1.
In addition, Collins-Thompson et al. teaches applying, as part of the input to the trained generative model, one or more user attributes (see Collins-Thompson et al., [0056]-[0057] for using the model of the CAQA module to generate recommended alterations (i.e., alternative versions of the search query) based on context condition including any type of user profile information (i.e., user attributes)).
However, Collins-Thompson et al. does not explicitly teach user attributes including one or more temporal attributes, including at least one of: a current time, a current day of the week, and a current date as recited.
On the other hand, Angelo et al. teaches user attributes including one or more temporal attributes, including at least one of: a current time, a current day of the week, and a current date (see Angelo et al., [page 4, lines 4-6] wherein user information may include the time of date and/or day of the week that the user provided the current or prior queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Angelo et al.'s teaching of specific information/attributes associated with a user to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Collins-Thompson et al., [0057] that its model can use context condition associated with any type of user profile information.  In addition, both of the references (Collins-Thompson et al. and Angelo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for processing a search query to provide search results.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 8-9 (effective filing date 04/29/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Ghotbi et al. (U.S. Publication No. 2017/0178048, effectively filed date 12/22/2015).

As to claim 8, Collins-Thompson et al. teaches all limitations as recited in claim 7 including identifying a task/activity of a user based on user interaction (see Collins-Thompson et al., [0042] for identifying user task/activity based on user inputs (e.g., inputting a search query)) .
However, Collins-Thompson et al. does not explicitly teach a feature of determining a task based on a communication sent by a user as equivalently recited as follows:
“wherein the one or more interactions, based on which the predicted task is determined, include an electronic communication sent by the user or a calendar entry created by the user”.
On the other hand, Ghotbi et al. explicitly teaches a feature of determining a task based on a communication sent by a user (see Ghotbi et al., [0097] for identifying the task performed by the user based on one or more communications sent and/or received by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ghotbi et al.'s teaching of a feature for identifying a task associated with a user based on communications sent or received by the user to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective way to determine more context condition/information associated with users including determining tasks performed by users.

As to claim 9, Collins-Thompson et al. teaches all limitations as recited in claim 6.
In addition, Collins-Thompson et al. teaches identifying a task/activity of a user based on user interaction (see Collins-Thompson et al., [0042] for identifying user task/activity based on user inputs (e.g., inputting a search query)) .
However, Collins-Thompson et al. does not explicitly teach a feature of determining a task based on a communication received by a user as equivalently recited as follows:
“wherein determining the predicted task of the user is based on an electronic communication sent to the user or a stored calendar entry of the user”.
On the other hand, Ghotbi et al. explicitly teaches a feature of determining a task based on a communication received by a user (see Ghotbi et al., [0097] for identifying the task performed by the user based on one or more communications sent and/or received by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ghotbi et al.'s teaching of a feature for identifying a task associated with a user based on communications sent or received by the user to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective way to determine more context condition/information associated with users including determining tasks performed by users.

Claims 11-14 (effective filing date 04/29/2017) are rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Yi et al. (U.S. Publication No. 2017/0193057, effectively filed date 12/30/2015).

As to claim 11, Collins-Thompson et al. teaches all limitations as recited in claim 6.
However, Collins-Thompson et al. does not explicitly teach a feature of selecting a model from a plurality of models as recited as follows:
“selecting a trained generative model, from a plurality of trained generative models, based on the trained generative model being trained based on past query submissions associated with the predicted task”.
On the other hand, Yi et al. teaches a feature of selecting a model from a plurality of models as recited as follows:
“selecting a trained generative model, from a plurality of trained generative models, based on the trained generative model being trained based on past query submissions associated with the predicted task” (see Yi et al., [0050] for selecting a query recommendation model from query recommendation models based on query recommendation user satisfaction metric as related to the goal and/or mission/task; also see [0075] and [0077] wherein the query recommendation model is tuned and/or trained based on past searches and user satisfaction metric with respect to query recommendations presented to users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yi et al.'s teaching of selecting a query recommendation model from a plurality of query recommendation models to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective way to select different models for generating query alterations based on different tasks.  In addition, both of the references (Collins-Thompson et al. and Yi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for generating alternative versions of a search query.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 12, this claim is rejected based on the same argument as above to reject claim 11 and is similarly rejected including the following:
Collins-Thompson et al. as modified by Yi et al. teaches:
“selecting training instances that are generated based on the past query submissions associated with the predicted task” (see Collins-Thompson et al., [0064] for selecting/generating labeled reformulation information (i.e., queries) and features associated with context conditions; also see [0047] wherein a context condition “Ski” represents a task; also see Yi et al., [0049] for selecting user satisfaction metrics or query level metrics for a goal and/or mission/task); and
“training the generative model based on the selected training instances” (see Collins-Thompson et al., [0065], [0088] and [0093] for training the model 112 based on labeled reformulation information (i.e., queries) and features associated with context conditions; also see [0047] wherein a context condition “Ski” represents a task; also see Yi et al., [0051] for training a query recommendation model based on user satisfaction metric or query level metric for a goal and/or mission/task).

As to claim 13, this claim is rejected based on the same argument as above to reject claim 12 and is similarly rejected including the following:
Collins-Thompson et al. as modified by Yi et al. teaches:
“determining that a group of two or more previously submitted queries are associated with the predicted task” (see Collins-Thompson et al., [0064] for assigning labels in some aggregate form (i.e., groups); also see Yi et al., [0055] and [0059] for determining goal clusters  or mission clusters (i.e., cluster of related queries) associated with goals or missions/tasks) ;
“generating one of the training instances based on the previously submitted queries of the group” (see Collins-Thompson et al., [0065] for training based on labeled reformulation information; also see Yi et al., [0055] for training based on one or more goal/mission clusters (i.e., clusters/groups of related queries)); and
“labeling the one of the training instances as associated with the predicted task” (see Collins-Thompson et al., [0078] for associating/labeling each feature/transformation with a context condition (e.g., task “Ski” (see [0047])); also see Yi et al., [0047] for tagging features with goal or mission (i.e., task) identification);
“wherein selecting the training instances that are generated based on the previously submitted queries associated with the predicted task comprises selecting the one of the training instances based on the labeling” (see Collins-Thompson et al., [0065] and [0085] for identifying/selecting features from a corpus of reformulated query pairs by training module; also see Yi et al., [0068] for training/tuning query recommendation model based on query recommendation user satisfaction metric).

As to claim 14, this claim is rejected based on the same argument as above to reject claim 13 and is similarly rejected including the following:
Collins-Thompson et al. as modified by Yi et al. teaches:
“wherein determining that the group of two or more previously submitted queries are associated with the predicted task is based on a computing based action performed following submission of the previously submitted queries” (see Yi et al., [0055] and [0059] for determining a cluster/group of related queries associated with a same goal or mission/task).

Claim 15 (effective filing date 04/29/2017) is rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Yi et al. (U.S. Publication No. 2017/0193057, effectively filed date 12/30/2015) and Shang et al. (U.S. Publication No. 2016/0188726, Publication date 06/30/2016.

As to claim 15, Collins-Thompson et al. teaches all limitations as recited in claim 1 including generating/using a model (see Collins-Thompson et al., [0031]).
However, Collins-Thompson et al. does not explicitly teach a feature of selecting a model from a plurality of models as recited as follows:
“selecting a trained generative model from a plurality of trained generative models”.
On the other hand, Yi et al. teaches a feature of selecting a model from a plurality of models as recited as follows:
“selecting a trained generative model from a plurality of trained generative models” (see Yi et al., [0050] for selecting a query recommendation model from query recommendation models based on query recommendation user satisfaction metric as related to the goal and/or mission/task; also see [0075] and [0077] wherein the query recommendation model is tuned and/or trained based on past searches and user satisfaction metric with respect to query recommendations presented to users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yi et al.'s teaching of selecting a query recommendation model from a plurality of query recommendation models to Collins-Thompson et al.’s system.  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective way to select different models for generating query alterations based on different tasks.  In addition, both of the references (Collins-Thompson et al. and Yi et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for generating alternative versions of a search query.  This close relation between both of the references highly suggests an expectation of success when combined.
Collins-Thompson et al. as modified by Yi et al. teaches:
“applying tokens of the original query as input to the selected trained generative model” (see Collins-Thompson et al., [0031] wherein the model receives the original query as input to generate/output query alteration(s), wherein the original query includes a plurality of query components/tokens (see [0043] and [0095]).
However, Collins-Thompson et al. does not explicitly teach a feature of selecting/generating a model as follows:
“selecting a trained generative model…based on the trained generative model being trained based on past query submissions of a group of users having one or more attributes in common with the user”.
On the other hand, Shang et al. explicitly teaches a feature of selecting/generating a model as follows:
“selecting a trained generative model… based on the trained generative model being trained based on past query submissions of a group of users having one or more attributes in common with the user” (see Shang et al., [0037]-[0038] for training/generating a personalized multimodal RBM model based on the user’s history queries and the queries of the relevant users having the similar interest(s) as the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang et al.'s teaching of selecting a query recommendation model from a plurality of query recommendation models to Collins-Thompson et al.’s system (as modified by Yi et al.).  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective way to select a personalized model for a particular user based on a personalized model being trained based on history queries of users having similar interests/attributes.  In addition, both of the references (Collins-Thompson et al. and Zhang et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for processing a search query.  This close relation between both of the references highly suggests an expectation of success when combined.

Claim 16 (effective filing date 04/29/2017)  rejected under 35 U.S.C. 103 as being unpatentable over Collins-Thompson et al. (U.S. Publication No. 2012/0233140, Publication date 09/13/2012), and further in view of Guo et al. (U.S. Publication No. 2015/0293976, Publication date 10/15/2015).

As to claim 16, Collins-Thompson et al. teaches all limitations as recited in claim 1.
However, Collins-Thompson et al. does not explicitly teach:
“wherein the trained generative model is a deep neural network model with one or more memory layers”.
On the other hand, Guo et al. explicitly teaches:
“wherein the trained generative model is a deep neural network model with one or more memory layers” (see Guo et al., Fig. 5 and [0029] for a deep learning model which is a multilayered neural network, also referred to as a deep neural network; also see [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Guo et al.'s teaching of a deep learning model for processing/transforming a query.  Ordinarily skilled artisan would have been motivated to do so to provide Collins-Thompson et al.’s system with an effective alternative way to generate a model based on deep learning or deep neural network for processing/transforming a query to generate its alternative versions.  In addition, both of the references (Collins-Thompson et al. and Guo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, using a machine learning model for generating an alternative version of a search query.  This close relation between both of the references highly suggests an expectation of success when combined.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164